Citation Nr: 0633634	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from March 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia (custody of this case was subsequently 
transferred to the RO in Portland, Oregon) which denied 
service connection for a low back disorder and for residuals 
of an eye injury but granted service connection for 
postoperative residuals of a left inguinal hernia and 
assigned an initial noncompensable disability rating.  The 
veteran appealed but in VA Form 9, Appeal to the Board, he 
withdrew the claims for service connection for residuals of 
an eye injury and for an initial compensable rating for 
postoperative residuals of a left inguinal hernia.  See 38 
C.F.R. § 20.204 (2006).  


FINDINGS OF FACT

Although it is conceded that the veteran sustained an 
inservice low back injury during combat operations, there is 
no competent evidence of continuity of symptomatology and a 
chronic low back disorder, including arthritis which is first 
shown decades after service, is not of service origin.  


CONCLUSION OF LAW

A low back disorder was not incurred in active military 
service nor may arthritis of the lumbar spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) requires that VA notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If a service connection claim is 
denied, the effective date matter is moot but if granted this 
matter would be initially addressed by the RO.  The same is 
true with respect to the assignment of any disability rating 
following a grant of service connection.  So, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A review of 
the record shows the RO provided the veteran with pre-
adjudication VCAA notice by letter, dated in December 2001.  
He was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)  (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Under the VCAA, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  

In April 2001 the RO furnished the veteran a copy of his 
service medical records (SMRs).  The RO has also made 
attempts to obtain private clinical records.  

The veteran reported for a formal hearing in July 2004 but a 
Conference Report of an RO Decision Review Officer (DRO) 
states that an informal conference was agreed upon in-lieu of 
a formal hearing.  The Conference Report further states that 
the veteran's representative noted that although the SMRs do 
not record any evidence of treatment for a back condition, 
the personnel records show his occupation as a loading crew 
member which consisted of loading ordinance on aircraft and 
that the service-connected left inguinal hernia was caused by 
heavy lifting in that occupation.  It was discussed that just 
as it was widely accepted that a paratrooper probably 
sustained knee injuries by virtue of parachute jumps, an 
ordinance person loading weapons on a plane probably 
sustained a back injury, by virtue of loading of weapons.  
The DRO stated he would request an examination with an 
opinion to determine whether there was such a nexus.  That VA 
nexus examination was conducted in July 2004. 



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2006).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).   

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  

38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Effective October 10, 2006, a new regulation was created 
embodying the principles of secondary aggravation as 
announced in Allen, Id.  It states that service connection is 
granted for an increase in severity, not due to natural 
progress as shown by medical evidence (including if 
applicable the effects of such variables as race, age, gender 
and geographic location), of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disorder but aggravation is not conceded 
unless the claimant, not VA, meets the burden of establishing 
the baseline level of severity of the nonservice-connected 
disability by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity.  
If no baseline can be established, no aggravation can be 
demonstrated, and the deduction issue is moot.  38 C.F.R. 
§ 3.310(b); effective October 10, 2006.  See 71 Fed. Reg. 
52744, 52746 (September 7, 2006).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 




Analysis

Private clinical records include a report of an April 1995 
neurological evaluation in which it was noted that in 1988 
and 1989 the veteran had pain that radiated down his left leg 
due to spinal disc herniation for which he had had spinal 
surgery.  It was reported that, six (6) months prior to the 
current evaluation, he had fallen off of a horse "and 
subsequently fell off a curb."  He began developing pain in 
his right buttock which radiated down the posterior aspect of 
the right thigh and downward. Additional private clinical 
records show that in December 1995 the veteran had a right 
L4-5 lumbar laminotomy and microdiskectomy.  

On VA spinal examination in June 2002 the veteran reported 
not having sought inservice treatment for back pain which 
resulted from lifting heavy objects.  The back pain got worse 
after service and by 1988 he had pain that radiated down the 
left leg to the foot for which he had an L5-S1 
microdiscectomy, and two years later he had the same surgery 
on the right side.  He complained of continued low back pain 
which radiated down his legs to his heels.  After a physical 
examination the assessment were chronic back pain, 
degenerative osteoarthritis of the lumbar spine without 
radiculopathy on current examination, and sacroiliac 
dysfunction/muscle spasms and spondylolisthesis.  

Dr. Kelekar stated in June 2004 that he had treated and 
performed back surgery on the veteran in 1989; however, 
records of treatment were not available.  

On VA examination in July 2004 the claim file was available 
for review and it was reported that the veteran had been in 
sales since leaving military service, although there was no 
available work history documentation.  The question presented 
was whether the veteran's low back disorder was related to 
his occupation as a weapons bomb loader during service.  The 
veteran again stated that he had not sought inservice 
treatment for back pain which resulted from lifting heavy 
objects.  The examiner indicated that it should be conceded 
that the veteran probably sustained an inservice back injury 
because he had sustained a left inguinal hernia due to 
lifting heavy objects during service.  The examiner noted 
that there was no documentation of any back issues, injuries 
or symptoms from 1968 to 1995 (the time of the veteran's 
second back surgery).  The records of the veteran's first 
back surgery in 1988 were not available.  He had documented 
diagnoses of lumbar spondylolysis, lumbar degenerative disc 
disease (DDD), and had had two laminectomies for herniated 
nucleus pulposi.  The veteran's current complaints were 
recorded.  No physical examination was performed.  

Based on the foregoing, the Board finds that the evidence 
shows that the veteran currently has a low back disability.  

With respect to an in-service back injury, the Board 
acknowledges the veteran's August 2004 statement that his 
back injury occurred during a combat operation on board a 
ship during the Vietnam Conflict, at the same time that he 
incurred his now service-connected hernia.  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service and to this end all doubt 
will be resolved in the veteran's favor.  Service connection 
for such a disability may be rebutted by clear and 
convincing evidence to the contrary.  Furthermore, under 38 
C.F.R. § 3.306(b)(2) not only is due regard to be given to 
the places, types, and circumstances of service, but 
particular consideration is to be accorded to combat duty 
and other hardships.

In Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991) the 
United States Court of Veterans Appeals held that under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) after 
satisfactory lay or other evidence of service incurrence has 
been submitted, only clear and convincing evidence may rebut 
a "presumption of service incurrence."  On the other hand, 
the Court subsequently held that those provisions do not 
create a presumption in favor of combat veterans in 
determinations of service connection.  Smith v. Derwinski, 2 
Vet. App. 137, 140 (1992).  In Smith the Court specifically 
addressed the question of whether the provisions created a 
presumption of service connection and even noted the 
legislative history of the statute.  Moreover, in Collette 
v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996) the Federal 
Circuit also held that 38 U.S.C.A. § 1154(b) did not create 
a statutory presumption of service connection but only a 
factual presumption if the first two sequential analytic 
steps required by that statute were met.  

In an August 2004 letter the veteran alleged that his SMRs 
were incomplete.  In this regard, associated with his SMRs is 
an August 1965 Naval Speed Letter requesting duplicate 
service records of the veteran which had been lost in 
transit.  However, in that same 2004 letter he stated that he 
had injured his back in 1968, after the 1965 Naval Speed 
Letter and a review of the SMRs does not otherwise indicate 
that they are incomplete.  

While the veteran stated in the September 2004 letter that 
after the in-service back injury he had been sent to sick 
bay, this was for treatment of a hernia.  He does not state 
that he was treated for a low back injury and, in fact, he 
reported at both VA examinations that he had not been treated 
during service for any low back injury.  

Despite the lack of in-service documentation of a back 
injury, given the fact that the veteran was awarded the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and that his service personnel records indicate that 
he may have performed duties involving heavy labor while in a 
combat situation, and consistent with the 2004 VA examiner's 
comment, the Board will concede that the veteran incurred a 
low back injury during active military service.  

However, even though the first and second Hickson elements 
are demonstrated, the third element (of a nexus between the 
first and second) must also be met.  In an opinion proffered 
in July 2004, a VA examiner stated that: 

Given the available information, which is truly 
lacking in specifics in detail, particularly from 
1968 until 1995, I am unable to resolve this issue 
without resort to mere speculation.  This is due 
to the fact that there is an absence of medical 
history documentation for over 20 years.  Given my 
familiarity with the United States Navy and what 
an aviation ordinance man does, weapons loader, 
particularly on an aircraft carrier or in a 
fighter squadron, if I had enough evidence, I 
would normally say that it is at least as likely 
as not that this occupation did cause the 
residuals of this degenerative disease and his 
herniated nucleus pulposus of his spine.  However, 
due to the total absence of any documentation for 
over 20 years, if I did say that in this case it 
would be mere speculation.  I stressed to the 
veteran that if he can obtain medical 
documentation of his back symptomatology, 
treatment, surgery, and therapy for those missing 
years, it would certainly be informative, and may 
even help his case, but he continued to insist 
that there is no way he can find any records.  

As shown above, the VA examiner concluded that only a resort 
to speculation could satisfy the nexus element because of the 
lack of documentation of continuity of symptomatology.  While 
the veteran is competent to state that he had back pain since 
in the inservice injury, he is not competent to testify that 
it arose from the inservice injury.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Additionally, it must be noted that arthritis of the lumbar 
spine is not radiologically documented until decades after 
military service and there is no radiological evidence of 
changes of the bony or soft tissue of such long-standing as 
to suggest that they could be of service origin and consist 
with the inservice trauma.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder is denied. 


___________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


